Citation Nr: 0947697	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision.  In August 2006 and May 2008, the case was 
remanded for corrective notice.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

Review of the claims file revealed that the Veteran has been 
receiving Social Security Administration (SSA) disability 
benefits.  Medical records considered in conjunction with the 
SSA award may contain information that has bearing on her 
claim and are constructively of record; hence, they must be 
secured.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has statutory duty to acquire both SSA decision 
and supporting medical records pertinent to claim).

In connection with the instant claim to reopen, the Veteran 
has alleged a theory of entitlement which is not adequately 
developed (nor adjudicated).  Specifically, she has testified 
that during service she experienced psychiatric symptoms 
(insomnia and severe headaches), which have persisted to the 
present, increasing in severity.  Her service treatment 
records confirm she was seen for headaches which were not 
relieved with ASA.  They also note that on service discharge 
examination (in May 1972) she reported a history of frequent 
severe headaches.  Her allegations, viewed in light of the 
factual record, present a medical question for which there is 
no medical response in the record.  The Veteran has not been 
afforded a VA examination.  The Board finds that the duty to 
assist in this case includes obtaining a medical opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990) (The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.)
Finally, in the Board's August 2006 and May 2008 remands it 
was noted that the Veteran had not received adequate notice 
in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, she had not been provided the applicable 
(effective for claims filed prior to August 29, 2001) 
definition of new and material evidence.  Both the August 
2006 and the June 2008 letters provided the revised 
definition.  Although the September 2009 supplemental 
statement of the case (SSOC) ultimately provided the correct 
definition, the August 2006 and June 2008 letters were not 
responsive to the Board's specific remand instruction in 
providing the new definition (which is less liberal).  Under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand orders.  The omission may be 
corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter providing he the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and compliant with the notice 
requirements in claims to reopen as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter should specifically advise the 
appellant of the pre-August 29, 2001 
definition of new and material evidence 
(that the evidence must bear "directly 
and substantially" upon the specific 
matter under consideration and must be 
"so significant that it must be 
considered in order to fairly decide the 
merits of the claim") and should 
indicate, with some degree of specificity, 
what type of evidence would be considered 
new and material, i.e., would suffice to 
reopen the claim.  She should have 
opportunity to respond.

2.  The RO should obtain from SSA copies 
of their decision on the Veteran's claim 
for SSA disability benefits and the record 
(particularly medical records) on which 
the decision was based.  If the records 
sought are unavailable because they have 
been lost or destroyed, it should be so 
stated for the record.

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether she has a psychiatric 
disability that is related to her service.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  Following examination of the 
Veteran, and review of the record, the 
examiner should provide an opinion that 
responds to the following:

a)  What is/are the diagnosis(es) for the 
Veteran's psychiatric disabilities 
currently shown?

b)  As to each such psychiatric 
disability, please indicate whether it is 
at least as likely as not (50% or better 
probability) that such is related to the 
Veteran's active service?  The examiner is 
asked to specifically comment on the 
Veteran's allegation that her (documented) 
headaches in service were manifestations 
of her current psychiatric disability.

The examiner must explain the rationale 
for all opinions.  

4.  The RO should then re-adjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

